Title: From George Washington to Major General William Heath, 9 January 1778
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Valley Forge 9th Jany 1778

I have your favs. of the 17th and 25th of Decemr. At the time of your writing, Genl Burgoyne could not have recd my letters, which were dated the 17th and 20th of December.
Colo. Webb wrote to me himself upon the subject of his Exchange, to which I have given him an answer.
I beg you will carefully forward the inclosed Letters to Brigadiers Glover and Learned. They contain orders for them to join their respective Brigades, with which, they are much wanted.
I am glad to hear that considerable quantities of Cloathing have been purchased on the general account of the Continent, and I hope these supplies, in aid of what each State will furnish for its particular Troops, will relieve the Army from the extreme distress which they have been in for covering.
Be pleased to deliver the inclosed Letter to Baron Stuben who I imagine waits at Boston for my answer. I am Dear Sir Yr most obt Servt

Go: Washington

